Citation Nr: 1723732	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a left elbow disability.

2. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned in an August 2015 hearing.  A hearing transcript is associated with the file.  The Board previously considered these issues and remanded in November 2015 and September 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against finding a connection between the Veteran's current skin disability and his service or service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2013, the Veteran completed a VA Claim Form 21-526EZ in which he acknowledged receipt of notice that satisfied VA's procedural duties.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the skin disability claim in October 2013, April 2016, and an addendum opinion was obtained in October 2016.  The examinations were thorough and detailed and recorded the subjective reports.  The collective medical opinions are adequate, because they considered all relevant evidence of record, provided rationale for conclusions, and addressed all theories of entitlement.  The Veteran is not prejudiced by the fact that the October 3, 2016 examiner was not able to view the medical literature he submitted on October 31.  Indeed, the medical literature comes to generally the same conclusion as the literature previously submitted.  

Following the remand directives, the AOJ obtained the October 2016 addendum medical opinion for the claim.  The examiner addressed the questions posed by the Board.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran contends that his skin disability is related to service, to include exposure to sun and hot weather while wearing required clothing.  He also noted exposure to jet fuel.  In the alternative, he asserts that his skin disability could be related to his service-connected disabilities, including the disabilities causing him to pick at and aggravate the skin.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of a skin disability as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board has reviewed the record and finds that the criteria for service connection for skin disability have not been met.  38 C.F.R. § 3.303.

Regarding the first element of service connection, the Veteran has a current skin disability.  The October 2013 examiner diagnosed dermatitis not otherwise specified.  The April 2016 examiner diagnosed dermatitis and mild folliculitis.  During the 2016 examination, the Veteran reported that the rash affected his upper arms, upper back, legs, and area near the hairline.

The evidence shows potential in-service causes of a skin disability.  The Veteran asserts that his skin disability is due to being in the sun during hot conditions while wearing excessive clothing and gear or from exposure to jet fuel.  He reported that he worked on the flight line in service in high heat while wearing long-sleeves and heavy utility uniforms, which caused him to sweat.  See April 2016 examination, Board hearing.  He reported having a rash, which he assumed was a heat rash; the rash was on his rib cage, arms, and neck.  Id.  The Veteran also reported that he was exposed to jet fuel in his position as flight equipment man and parachute instructor.  The Veteran's DD Form 214 confirms this military occupational specialty.  

The evidence is against finding a connection between service and the Veteran's current dermatitis and folliculitis.  The Veteran reported the onset of a skin rash in service, but service treatment records and intervening records are silent for any skin problem.  Service treatment records document complaints of other problems but have no notation of skin problems.  The Veteran confirmed that he did not seek treatment for the rash in service and that treatment since service was intermittent.  A May 1989 VA medical certificate found the Veteran negative for a rash.  A September 2004 treatment record notes that the Veteran picked at his skin.  However, VA records from 1999 forward are negative for complaints or diagnosis of a skin rash until June 2007.  The June 2007 note describes a raised, red, itchy rash followed by blisters that the Veteran's household members were also experiencing.  The Veteran has reported that during service and presently his rash involves his arms and neck; he no longer has a rash on his rib cage and now has the rash on his back and legs.

The April 2016 examiner recorded the Veteran's statements of in-service circumstances and onset and chronicled his history of treatment for skin disability.  The examiner opined that the Veteran's dermatitis and folliculitis are less likely than not (less than 50 percent) incurred in or caused by service.  The examiner supported the conclusion by finding that there was no documented evidence of any skin condition during service and no chronicity of complaints, symptoms, or care for a skin condition until many years after service.  The examiner explained that there was no medical nexus for environmental exposures such as sun or jet fuel to cause remote dermatitis or folliculitis.

In support of his claim that jet fuel caused his skin disability, the Veteran submitted articles and studies discussing its effects.  One source explained that jet fuel skin contact may cause redness, itching, burning, and skin damage and prolonged or repeated contact may cause drying and cracking of the skin, dermatitis, burns and severe skin damage.  An article, entitled "Dermatitis and aircrew" studied airline personnel as a group exposed to a range of factors that could lead to dermatitis, including chemical irritants, low relative humidity, and airborne pollutants.  A study called "Irritant Contact Dermatitis from Jet Fuel" discussed a subject with dermatitis after spilling jet fuel on his foot and wearing the fuel-soaked sock for 10 hours.  Another case study explained that after prolonged contact with jet fuel, skin may become dry and may peel.  The study found that the most definitive characteristic of dermatitis from exposure to jet fuel is the temporal association after exposure; most persons exposed to jet fuel appear to recover fully within several days after exposure is stopped.  

The Veteran's reports of the in-service skin rash are contrary to the literature he provided with regard to jet fuel.  The literature discusses skin problems after direct contact with jet fuel, such as spilling the fuel on one's skin.  The literature also suggests that direct contact with jet fuel would cause discomfort requiring medical attention and that skin would fully recover afterward.  The Veteran has not reported any incident where jet fuel was spilled on his skin.  He also did not seek any treatment for such an accident.  Moreover, the Veteran reported that the in-service skin rash was on his arms, rib cage, and neck.  Those areas of his body would have been covered by the long-sleeves and utility uniforms he described wearing.  The Board finds that while the Veteran may have been around jet fuel, there is no evidence to suggest that his skin disability is the result of jet fuel exposure.  

Similarly, the evidence is against finding a nexus between the current disability and sun, heat, or other conditions of service.  There is no continuity of complaints or treatment for skin problems as the Veteran suggested.  Instead, VA records from 1989 and between 1999 and 2007 specifically note no skin rash or other problems.  The April 2016 examiner's opinion against a causal relationship along with negative findings of a rash in the intervening years after service outweigh the Veteran's claim that his skin disability is related to service.

Alternatively, the Veteran asserts that his skin disability may be due to or aggravated by his service-connected disabilities.  In this regard, he is service connected for depression, knee disabilities, and tinnitus.  As noted, a September 2004 treatment record shows that the Veteran reported picking at his skin to distract himself from the other pain.  Other notes show that he picked at a scaly patch on his cheek.  The April 2016 examiner opined that the Veteran's skin disabilities are less likely than not due to the service-connected disabilities of depression, tinnitus, and the knees.  

In the October 2016 addendum opinion, the examiner also concluded that the skin disabilities were less likely than not aggravated by the service-connected disabilities.  Although the Veteran was noted to pick his skin as a distraction from pain, the examiner explained that there is no medical nexus for these conditions to cause or chronically aggravate the Veteran's dermatitis and folliculitis.  Picking at the skin typically causes superficial skin infection or cellulitis, neither of which was consistent with the Veteran's diagnoses of dermatitis and folliculitis and there is no evidence of aggravation.  As to this latter point, treatment records show that the Veteran's skin disability waxes and wanes but do not show any point of increased treatment or more severe condition to evidence a worsening.  The October 2016 examiner supported the conclusion with a medical explanation for the types of skin disabilities resulting from picking one's skin.  The opinion outweighs the Veteran's assertion that his skin disability is related to his service-connected disabilities.

Finally, the Board notes that service treatment records reveal a May 1975 motorcycle accident where the Veteran had abrasions on his right arm and leg.  The October 2013 examiner opined that the Veteran's skin condition was chronic with a waxing and waning character and not felt to be related to his motorcycle accident.  The Veteran confirmed at the Board hearing that he was not alleging that his skin disability was due to the in-service motorcycle accident.  

For the reasons discussed in depth above, the preponderance of the evidence is against finding a connection between current skin disabilities and the Veteran's service or service-connected disabilities.  Service connection is therefore not warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

Service connection for a skin disability is denied.


REMAND

With respect to the left elbow claim, the Veteran asserts that he injured his elbows after repeated strain from his military occupational specialty of flight equipment man and parachute instructor, which required him to replace equipment on aircrafts, climb up and down emergency escape ladders, wrench his elbow around the ejection seat, and move and carrying heavy equipment.  The Veteran reported the onset of pain in service and continuous pain afterward, although his reports mainly concerned his right elbow.  See May 2016 VA examination, Board hearing.  The May 2016 examiner diagnosed enthesophyte and the October 2013 examiner diagnosed triceps tendonitis and lateral epicondylitis in the left elbow.  Service treatment records show complaints of elbow pain in February and March 1979.  A VA general orthopedic examiner in September 1979 recorded no complaints or objective findings of elbow problems.  In a 1989 statement, the Veteran wrote that his arms were fine.  Other lay statements from family members dated in 1989 did not mention elbow problems.

The October 2013 examiner provided an opinion finding no causal relationship between the Veteran's elbow and service-connected disabilities.  The May 2016 examiner only provided an opinion for the right, not the left, elbow.  The October 2016 examiner provided a satisfactory opinion that there was no causal relationship or aggravation between the elbow and service-connected disabilities.  The opinion addressing direct service connection is not adequate, however.  The examiner found that the left elbow disability was not related to service because there was "nothing located in the currently available evidence of record to support this claim."  The Board finds this conclusion is not consistent with the record of in-service documentation of elbow complaints and the Veteran's current reports of onset in and continuation since service.  An adequate medical opinion should consider all relevant evidence including lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An addendum opinion is needed for that purpose.  The AOJ should also obtain any outstanding VA treatment records if applicable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Thereafter, request a medical opinion from the October 2016 examiner, or another appropriate examiner if that examiner is unavailable.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Is the Veteran's current left elbow disability at least as likely as not related to in-service repeated use such as replacing equipment on aircrafts, climbing up and down emergency escape ladders, wrenching the elbow around the ejection seat, and moving and carrying heavy equipment?

Consider all lay and medical evidence, including documented in-service complaints of elbow pain in February and March 1979, the Veteran's reports that elbow problems began in and continued since service, lack of complaints in the intervening years, and the Veteran's civilian work history of truck driving.  

All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


